DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's arguments and amendments filed on 12/6/2021 have been acknowledged and entered.
Claims 1-15 are pending.  
Claims 1-4, 8-10, and 13-15 have been amended.
No new claims have been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jiao et al “Preparation and gas sensing properties for acetone of amorphous Ag modified NiFe2O4 sensor”.
Regarding claims 1, 11 and 13, Jiao discloses spinel ferrite materials such as NiFe2O4, grains (abstract and 1-Introduction lines 6-8) in an amorphous Ag (metal element) structure which prevents uniting of the grains (interposed among the spinel ferrite particles (Abstract). Regarding the limitation “derived from a metal acetylacetonate” the limitation is a product by process limitation which is not afforded patentable weight.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 3 as being unpatentable over Jiao et al “Preparation and gas sensing properties for acetone of amorphous Ag modified NiFe2O4 sensor” in view of Kodas et al. (US 2003/0148024 A1).
Regarding claims 3, Jiao teaches all of the limitations of claim 1 including spinel ferrite materials such as NiFe2O4, grains (abstract and 1-Introduction lines 6-8) in an amorphous Ag (metal element) structure which prevents uniting of the grains (interposed among the spinel ferrite particles (Abstract).
Jiao does not teach a second plurality of particles of a metal oxide having a spinel-type structure, wherein the second plurality of particles of the metal oxide have a smaller particle size than that of the first plurality of particles of the metal oxide, the second plurality of particles of the metal oxide surround each of the first plurality of 
However, Kodas teaches the use of different size particles such as micron size particles and nanometer size particles or bimodal micron size or bimodal nanometer size particles, which provides better packing density [0028] and [0057].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the material of Jaio with a plurality of the particles of two particle sizes including a micrometer size and a nanometer size to provide better particle packing density as taught by Kodas resulting in a second plurality of particles of a metal oxide having a spinel-type structure, wherein the second plurality of particles of the metal oxide have a smaller particle size than that of the first plurality of particles of the metal oxide, the second plurality of particles of the metal oxide surround each of the first plurality of particles of the metal oxide, and the amorphous phase is interposed between the first plurality of particles and the second plurality of particles.
Claim 1-2, 5, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanino et al (US 4,808,326) in view of Brockman “Magnetic Ferrites for High Frequency Use.
Regarding claim 1, Tanino teaches a resin-bonded magnetic composition (a structure) comprising a ferromagnetic powder such as ferrite powder (col 2 lines 3, 8, and 9) of sintered products of oxide of Fe, Mn, Ni, Zn, Co or the like (col 3 lines 39-44), other magnetic powders including an amorphous magnetic powder, or an admixture, along with a resin powder and amorphous metal chelate compounds such as Al- 
Tanino does not explicitly identify the metal oxide ferrites as having a spinel-type structure.
However, Brockman identifies ferrites for high frequency use as metal oxide ferrites of these elements.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the spinel structure of Brockman as the structure of the ferrites of Tanino to provide ferrites for high frequency use (left hand column p. 1 of 4 -Background).  Regarding the limitation “derived from a metal acetylacetonate” although Tanino teaches a metal acetylacetonate the limitation is a product by process limitation which is not afforded patentable weight.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	
Regarding claim 2,
Regarding claim 5, Tanino in view of Brockman teaches all of the limitations of claim 1 and Tanino further teaches the material may comprise an iron powder (col 2 line 9) (metal powder), a heat-resistant thermosetting resin powder resin powder (col 2 lines 19 and 20) (with the amorphous metal chelate which would be between the particles).
Regarding claim 8, Tanino in view of Brockman teaches all of the limitations of claim 5 and Tanino further teaches the material may comprise an iron powder (col 2 line 9).  
Tanino does not teach the ratio of 50 wt% to 99 wt % of metal particles relative to the spinel-type particles. 
However, Tanino teaches the ferromagnetic powder may be an admixture of the powders including the ferrites (spinels) and other ferromagnetic powders such as the iron powder and further teaches among them, since ferrite powder is excellent in moldability, the ferrite powder is preferably used (col 2 lines 13-15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use iron powder in an admixture with ferrite powder at less than a 1 to 1 ratio including at the ratio of 50 wt% to 99 wt % of metal particles relative to the ferrite (spinel) particles. 
Regarding claim 9, 
Regarding claims 11 and 12, Tanino in view of Brockman teaches all of the limitations of claim 1 and Tanino further teaches the material may preferably comprise a ferrite of metals such as Fe, Mn, Ni, Zn, Co or the like.  Although Tanino does not expressly teach an example with the oxide contains Mn and Ni, since these metals are expressly identified, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified, predictable solutions, i.e.  metals such as, Mn, and Ni,  for the ferrite material with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. 
Regarding claim 13, Tanino in view of Brockman teaches all of the limitations of claim 1 and Brockman further teaches the ferrite spinel structure is in the form of M+2[Fe204], which equates to AB2O4 as claimed (p1 left column (Background)) and Tanino teaches ferrites of metals such as Fe, Mn, Ni, Zn, Co or the like.

Claims 6, 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanino et al (US 4,808,326) in view of Brockman “Magnetic Ferrites for High Frequency Use” as evidenced by Kramer Industries “Mesh Size” hereinafter referenced as Kramer.
Regarding claims 6 and 7, 
Regarding claims 14 and 15, Tanino in view of Brockman teaches all of the limitations of claim 1 and Tanino further teaches the ferrite powder size as preferably at most 500 mesh (col 2 lines 55-56) which equates to less than 19 µm as evidenced by Kramer (Mesh Conversion Chart) entirely within the claimed range of 0.01 µm to 100 µm of claim 14 and overlapping the claimed range of 0.02 to 1µm of claim 15.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanino et al (US 4,808,326) in view of Brockman “Magnetic Ferrites for High Frequency Use” further in view of Kodas et al. (US 2003/0148024 A1).
Regarding claim 3, Tanino in view of Brockman teaches all of the limitations of claim 1.
Tanino in view of Brockman does not teach a second plurality of particles of a metal oxide having a spinel-type structure, wherein the second plurality of particles of the metal oxide have a smaller particle size than that of the first plurality of particles of the metal oxide, the second plurality of particles of the metal oxide surround each of the first plurality of particles of the metal oxide, and the amorphous phase is interposed between the first plurality of particles and the second plurality of particles.
However, Kodas teaches the use of different size particles such as micron size particles and nanometer size particles or bimodal micron size or bimodal nanometer size particles, which provides better packing density [0028] and [0057].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the material of Tanino in view of Brockman with a plurality of the particles of two particle sizes including a micrometer size and a nanometer size to provide better particle packing density as taught by Kodas resulting in a second plurality of particles of a metal oxide having a spinel-type structure, wherein the second plurality of particles of the metal oxide have a smaller particle size than that of the first plurality of particles of the metal oxide, the second plurality of particles of the metal oxide surround each of the first plurality of particles of the metal oxide, and the amorphous phase is interposed between the first plurality of particles and the second plurality of particles.
Regarding claim 4, Tanino in view of Brockman teaches all of the limitations of claim 3.
Tanino in view of Brockman and Kodas does not explicitly teach wherein the second plurality of particles and the first plurality of particles differ from each other in at least one of a composition of the metal oxide respectively thereof or a respective shape thereof.
However, Tanino the ferrite powder (col 2 lines 3, 8, and 9) as sintered products of oxides of Fe, Mn, Ni, Zn, Co or the like (col 3 lines 39-44).
Given the variety of metal oxides available, it would have been within the abilities of and obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the available metal options an additional metal in the metal oxide of one of the plurality of  metal oxide particles with a reasonable expectation of success, resulting a different composition of the two sizes of . 
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanino et al (US 4,808,326) in view of Brockman “Magnetic Ferrites for High Frequency Use” further in view of Noguchi et al (US 2002/0094456 A1).
Regarding claims 5 and 10, Tanino in view of Brockman teaches all of the limitations of claim 1.
Tanino in view of Brockman does not teach the addition of a plurality of particles of a carbon material as in claim 5 or wherein the carbon material is present at a ratio of 0.01 wt.% to 50 wt.% relative to a total weight of the first plurality of particles of the metal oxide having the spinel-type structure.
However, Noguchi teaches the addition of carbon particles [0081] to a ferromagnetic material in an amount of from 0.1 to 30 wt% in proportion to the ferromagnetic material entirely within the claimed range of claim 10 to provide functions of preventing electrostatic charge, reducing a friction coefficient, light shielding and increasing film strength. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the material of Tanino in view of Brockman with a plurality of the particles of carbon in an amount of 0.1 to 30 wt% in proportion to the ferromagnetic material as taught by Noguchi to provide functions of preventing electrostatic charge, reducing a friction coefficient, light shielding and increasing film strength if in a film form.

Response to Arguments
Applicants amendments and arguments filed 12/6/2021 have been fully considered. Applicant’s amendments have overcome the objection to the specification and the rejection under 35 U.S.C. 112.  Therefore, the associated objection and 112 rejection have been withdrawn.  Applicant's arguments regarding the rejections under 35 U.S.C. 102 and 103 are not persuasive. Applicant argues that the specification indicates that when the amorphous phase contains a substance derived from a metal acetylacetonate, the amorphous phase plays a role of an adhesive layer to enable a sintered body to attain further density and since there is no mention in Jiao of any metal acetylacetonate.
In response to Applicant’s arguments, regarding the limitation “derived from a metal acetylacetonate” the limitation is a product by process limitation which is not afforded patentable weight.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe,
Applicant argues (p7) that while Tanino discloses the use of metal chelate compounds, and that these metal chelate compounds can be metal acetylacetonates, there is no description in Tanino of a separate amorphous phase let alone one that contains a substance derived from the metal acetylacetonates.
In response to Applicant’s argument, Tanino does indeed disclose the metal chelate compound as an amorphous phase that is used as a bonding reinforcement agent and as a medium which transfers magnetic waves smoothly which is acknowledged as an advantageous characteristic of amorphous magnetic substances (col. 1 lines 41-56).  Therefore, Applicant’s arguments are not found convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784